2
1




                                       NONPRECEDENTIAL DISPOSITION
                                          To be cited only in accordance with
                                                   Fed. R. App. P. 32.1



                             United States Court of Appeals
                                               For the Seventh Circuit
                                               Chicago, Illinois 60604
                                             Submitted January 24, 2012*
                                             Decided February 16, 2012

                                                          Before

                                         FRANK H. EASTERBROOK, Chief Judge

                                         JOEL M. FLAUM, Circuit Judge

                                         WILLIAM J. HIBBLER, District Judge**


    No. 11-1641                                                           Appeal from the United
                                                                          States District Court for the
    MMG FINANCIAL CORPORATION,                                            Eastern District of Wisconsin.
        Plaintiff-Appellee,
                                                                          No. 06-C-929
                        v.                                                William C. Griesbach, Judge.

    MIDWEST AMUSEMENTS PARK, LLC, et al.,
         Defendants-Appellants.


    No. 11-1899                                                           Appeal from the United
                                                                          States District Court for the
    MMG FINANCIAL CORPORATION,                                            Eastern District of Wisconsin.
        Plaintiff-Appellee,
                                                                          No. 06-C-929
                        v.                                                William C. Griesbach, Judge.

    MIDWEST AMUSEMENTS PARK, LLC, et al.,
         Defendants.

    APPEAL OF: REBEKAH M. NETT.



    * This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).

    **   Of the Northern District of Illinois, sitting by designation.
Nos. 11-1641 & 11-1899                                                         Page 2

                                           Order

       Some issues remained in the district court after our decision last year that
resolved the principal substantive disputes. See 630 F.3d 651 (7th Cir. 2011). Two
successive appeals from post-judgment orders present some of these collateral issues.

       The first appeal, No. 11-1641, is untimely. Counsel asked the district court to
extend the time, see Fed. R. App. P. 4(a)(5)(A), contending that a bout of influenza
provided good cause for the delay. The district court denied this motion, observing that
even while suffering from influenza a lawyer should be able to prepare a notice of
appeal, a one-page document that can be filed electronically from home. Moreover, the
judge observed, counsel had not provided any reason for waiting until the last day;
counsel was not ill for the bulk of the period allowed for filing a notice of appeal.
Defendants now ask us to override the district judge’s decision, but our review is
deferential. See Pioneer Investment Services Co. v. Brunswick Associates Ltd. Partnership, 507
U.S. 380 (1993). The district judge’s explanation is sensible, so the decision does not
represent an abuse of discretion.

        To the extent that appeal No. 11-1641 contests some ancillary matters resolved by
the district court after the judgment that was the subject of the untimely appeal, it is
within our jurisdiction but supplies no basis for relief. The district court was entitled to
set off attorneys’ fees awarded in a parallel Canadian suit against attorneys’ fees
awarded in this suit. The setoff does not injure appellants. (There is some suggestion in
the papers that appellants have not paid the amounts awarded against them in the US
litigation but are hoping that MMG Financial will pay the fees awarded in the Canadian
case. A setoff prevents appellants from enriching themselves by failing to satisfy the
judgments entered in this litigation.)

       The second appeal, No. 11-1899, is from an order ordering Rebekah M. Nett to
pay $5,000 as a sanction for filing papers containing insulting or scurrilous language—
in particular, assertions that the basis for the adverse decisions must be racial or ethnic
bias, which Nett asserted was just like Nazi persecution of the Jews. The assertion that
the judicial decisions in this litigation is similar to Nazi atrocities is outrageous. The
appellate brief asserts that sanctions are unwarranted because “the comments were just
stating the facts” (App. Br. 16) and “counsel cannot be sanctioned for making truthful
statements” (id. at 20). This is unprofessional conduct, to say the least. Any repetition in
a document filed in this court will lead to further sanctions. If Nett has not already paid
the sanction, she must do so within 14 days, and furnish both the district court and this
court with proof of payment. Failure to do so will lead to suspension from this court’s
bar pending formal disciplinary proceedings.

        Appeal No. 11-1641 is dismissed to the extent that it presents any issues related
to the district court’s decisions on or before October 26, 2010. The decisions otherwise
are affirmed.